DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
With respect to the rejection of claims 1-11 under 35 USC 102(a)(1), Applicant's arguments filed 01/19/2021 have been fully considered but are moot in view of new grounds of rejection set forth herein as necessitated by Applicant's amendments. 
Examiner attempted to reach out the Applicant over the phone on February 5, 2021 to discuss the written description and indefiniteness identified on the amended claim 1, however the attempt was not successful. Applicant is welcome to contact Examiner or set up an interview with for the discussion if necessary.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the second inductor has an inductance of at least 100”.  The originally filed specification of instant application does not describe the inductance of the second conductor, not to mention the inductance value “100”. Note that the inductance value was recited without its unit, for example, Henry (H). The closest description about the second inductor for the value “100” is paragraph [0039], which states “Additionally, the output port 206 is electrically biased. For example, the output port 206 can be biased by a ERSFQ bias source 208, which comprises a limiter Josephson junction 210 (e.g., represented by an "X" in FIG. 2) connected in series with large inductor 212 (e.g., an inductor having a             
                
                    
                        β
                    
                    
                        L
                    
                
            
         parameter of at least100)”. The parameter              
                
                    
                        β
                    
                    
                        L
                    
                
            
         is not an inductance but is a specifically defined parameter as defined by Equation (1) in paragraph [0031]. Therefore claim 1 is considered failing to comply with the written description requirement.
Claims 3-5 are rejected due to their dependencies to claim 1.
The following is a quotation of 35 U.S.C. 112(b):


Claims 1, 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the second inductor has an inductance of at least 100”.  The originally filed specification of instant application does not describe the inductance of the second conductor, not to mention the inductance value “100”. Note that the inductance value was recited without its unit, for example, Henry (H, nH or so on). Inductance value without the unit is vague and renders the claim indefinite since it does not clears defines the metes and bounds of the claim range.
In addition, it is noted that the closest description about the second inductor for the value “100” is paragraph [0039], which states “Additionally, the output port 206 is electrically biased. For example, the output port 206 can be biased by a ERSFQ bias source 208, which comprises a limiter Josephson junction 210 (e.g., represented by an "X" in FIG. 2) connected in series with large inductor 212 (e.g., an inductor having a             
                
                    
                        β
                    
                    
                        L
                    
                
            
         parameter of at least100)”. The parameter              
                
                    
                        β
                    
                    
                        L
                    
                
            
         is not an inductance but is a specifically defined parameter as defined by Equation (1) in paragraph [0031]. Therefore claim 1 is not in agreement with the specification thus it renders the claim indefinite. 
For the examination on the merit, claim 1 will be considered without the clause “, wherein the second inductor has an inductance of at least 100”
Claims 3-5 are rejected due to their dependencies to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (US 20050078022 A1) in view of Powell, III (US 10,615,783 B2).
	Regarding claim 1, Hirano teaches an apparatus, comprising: 
a first circuit branch comprising a first Josephson junction (Fig. 2, 16) arranged in series with a resistor (Fig. 2, 17);
a second circuit branch connected in parallel with the first circuit branch and comprising a second Josephson junction (Fig. 2, 10); and
a superconducting inductor connected in series with a parallel connection of the first circuit branch and the second circuit branch (Fig. 2, 12, reset circuit).
However, Hirano does not explicitly teach an apparatus, comprising: an output port electrically biased by an energy-efficient rapid single flux quantum bias source comprised of a limiter Josephson Junction connected in series with a second inductor.
Fig. 3, J1) connected in series with a second inductor (Fig. 3, L1). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the D flip-flip of Powell, III or similar to the output of Hirano in order to store the logic value as is commonly done in logic circuits in the art (Powell, III, col. 4, lines 59-68).
Regarding claim 3, all the limitations of claim 1 are taught by Hirano in view of Powell, III.
Hirano further teaches an apparatus, wherein the superconducting inductor connected in series with the parallel connection of the first circuit branch and the second circuit branch establishes a dynamic self-resetting internal state characterized by a first time constant and a second time constant ([0056] self-reset function, time constant L/R, intrinsic time constant of the latch in Fig. 2).
Regarding claim 4, all the limitations of claim 3 are taught by Hirano in view of Powell, III.
Hirano further teaches an apparatus, wherein the first time constant is an intrinsic constant to Josephson junctions ([0056] intrinsic time constant of the latch circuit, implicit).
Regarding claim 5, all the limitations of claim 3 are taught by Hirano in view of Powell, III.
[0056] time constant L/R).
Allowable Subject Matter
Claims 6-20 are allowed. Specifically, the independent claims 6 and 12 are allowed over the prior arts. The dependent claims 7-11 are allowed due to their dependencies to the said independent claim 6. The dependent claims 13-20 are allowed due to their dependencies to the said independent claim 12
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior arts fail to teach or reasonably suggest a method, comprising: 216/850,203 forming a first circuit branch comprising a first Josephson junction arranged in series with a resistor; and forming a second circuit branch coupled with the first circuit branch and comprising a second Josephson junction, wherein the first circuit branch is a dynamic circuit branch and wherein the second circuit branch is a static circuit branch.
Regarding claim 12, the prior arts fail to teach or reasonably suggest an apparatus, comprising: a first circuit branch comprising a first Josephson junction arranged in series with a resistor; and a second circuit branch coupled with the first circuit branch and comprising a second Josephson junction, wherein the first circuit branch is a dynamic circuit branch and wherein the second circuit branch is a static circuit branch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEOKJIN KIM/Primary Examiner, Art Unit 2844